

113 SRES 542 ATS: Supporting the goals and ideals of National Save for Retirement Week, including raising public awareness of the various tax-preferred retirement vehicles and increasing personal financial literacy.
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 542IN THE SENATE OF THE UNITED STATESSeptember 11, 2014Mr. Cardin (for himself and Mr. Enzi) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals and ideals of National Save for Retirement Week, including raising public
			 awareness of the various tax-preferred retirement vehicles and increasing
			 personal financial literacy.Whereas people in the United States are living longer, and
			 the cost of retirement is increasing significantly;Whereas Social Security remains the bedrock of retirement
			 income for the great majority of the people of the United States but was
			 never
			 intended by Congress to be the sole source of retirement income for
			 families;Whereas recent data from the Employee Benefit Research
			 Institute indicates that, in the United States, only approximately
			 3/5 of workers or their spouses are saving for retirement,
			 and the amount that workers have saved for retirement is much less than
			 the
			 amount they need to adequately fund their retirement years;Whereas the financial literacy of workers in the United
			 States is important to their understanding of the need to save for
			 retirement;Whereas saving for retirement is a key component of
			 overall financial health and security during retirement years, and the
			 importance of financial literacy in planning for retirement must be
			 advocated;Whereas many workers may not be aware of their options in
			 saving for retirement or may not have focused on the importance of, and
			 need
			 for, saving for retirement;Whereas, although many employees have access through their
			 employers to defined benefit and defined contribution plans to assist them
			 in
			 preparing for retirement, many of those employees may not be taking
			 advantage
			 of those plans at all or to the full extent allowed by Federal law;Whereas saving for retirement is necessary even during
			 economic downturns or market declines, which makes continued contributions
			 all
			 the more important;Whereas all workers, including public and private sector
			 employees, employees of tax-exempt organizations, and self-employed
			 individuals, can benefit from developing personal budgets and financial
			 plans
			 that include retirement savings strategies that take advantage of
			 tax-preferred
			 retirement savings vehicles; andWhereas the week of October 19 through October 25, 2014 has
			 been designated as National Save for Retirement Week: Now,
			 therefore, be itThat the Senate—(1)supports the goals and ideals of National
			 Save for Retirement Week, including raising public awareness of the
			 importance
			 of saving adequately for retirement;(2)acknowledges the need
			 to raise public awareness of a variety of ways to save for retirement that
			 are
			 favored under the Internal Revenue Code of 1986 which are utilized by many
			 people in the United States but could be utilized by more; and(3)calls on States, localities, schools,
			 universities, nonprofit organizations, businesses, other entities, and the
			 people of the United States to observe National Save for Retirement Week
			 with
			 appropriate programs and activities, with the goal of increasing the
			 retirement
			 savings and personal financial literacy of all people in the United
			 States.